DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 14, 19, 21-23, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (US 2008/0149940 A1; hereinafter “Shibata”).
Regarding Claim 1, referring to at least Fig. 1 and related text, Shibata teaches a nitride semiconductor device comprising: a channel layer (14 formed of GaN) made of a nitride semiconductor (paragraph 24); a barrier layer (15 formed of AlGaN) that is formed on the channel layer and that is made of AlxInyGa1-x-yN (x>0,x+y≤1) (paragraph 24); an active region that has a layered structure (an active region having a layered structure of 14-15) including the channel layer and the barrier layer (fig. 2); an inactive region (an inactive region where portions of 27 and 23 are formed therein) that is formed at the layered structure around the active region and that is a concave portion having a bottom portion that reaches the channel layer (fig. 2, the inactive region is a concave portion and a bottom portion of the concave portion is reaching 14); a gate layer (20 formed of p-type AlGaN) that is selectively formed on the barrier layer in the active region and that is made of a nitride semiconductor (paragraph 26); a gate electrode (19) formed on the gate layer (paragraph 26); a first insulating film (22 covering 19 and being in contact with 15) that covers the gate electrode and that is in contact with the barrier layer in the active region (paragraph 28); and a second insulating film (23 covering 22 from a top surface of 22 and entering the concave portion where 23 is formed therein) that covers the first insulating film from a top of the first insulating film and that enters the concave portion (fig. 2 and paragraph 29).
Regarding Claim 2, Shibata teaches wherein the second insulating film is a single-layer film (fig. 2).
Regarding Claim 3, Shibata teaches wherein the first insulating film is a nitride film, and the second insulating film is an oxide film (paragraphs 28-29).
Regarding Claim 4, Shibata teaches wherein the second insulating film is a multi-layer film (23 having a lower-half portion 23 and an upper-half portion 23) (fig. 2).
Regarding Claim 6, Shibata teaches further comprising an ohmic electrode (17 and 18) that is formed on the first insulating film, that is covered with the second insulating film, and that is ohmically connected to the barrier layer through the first insulating film (fig. 2 and paragraph 25).
Regarding Claim 7, Shibata teaches wherein the ohmic electrode includes a source electrode (17) and a drain electrode (18) between which the gate electrode is placed (fig. 2 and paragraph 25).
Regarding Claim 14, Shibata teaches wherein the gate layer is formed in a self-aligned manner with respect to the gate electrode (fig. 2).
Regarding Claim 19, Shibata teaches wherein the inactive region has a depth deeper than a depth position of a two-dimensional electron gas in the layered structure (fig. 2 and paragraph 24, the inactive region of Shibata has a depth deeper than 2DEG generated at the interface of 14 and 15).
Regarding Claim 21, Shibata teaches wherein the first insulating has an end surface that in continuous with an end surface of the barrier layer (fig. 2).
Regarding Claim 22, Shibata teaches wherein the plurality of gate electrodes are surrounded by the inactive region (fig. 2).
Regarding Claim 23, Shibata teaches wherein the source electrode and the drain electrode have a rectangle shape in a plan view (fig. 1, rectangular shapes of 17 and 18), and a plurality of the source electrodes and the drain electrodes are alternately arranged such that long side directions thereof are parallel to each other (fig. 1).
Regarding Claim 27, Shibata teaches wherein the channel layer is made of a GaN layer (paragraph 24).
Regarding Claim 28, Shibata teaches wherein the gate layer is made of a GaN layer doped with an accepter-type impurity (paragraph 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata.
Regarding Claims 20, teaching of Shibata has been discussed above except that a side portion of the inactive region is tiled with respect to a surface of the barrier layer.  Nevertheless, it would have been obvious to one of ordinary skill in the art to provide the tilted inactive region as an obvious matter of design choice. 

Regarding Claims 24-26, While Shibata does not explicitly disclose claimed numerical thickness for the barrier layer, the first insulating film, and the second insulating film, it would have been obvious to one of ordinary skill in the art to routinely adjust the thickness for obtaining the optimal thickness for the barrier layer, the first insulating film, and the second insulating film, including the claimed thickness in claims 24-26: It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 5 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Hikita et al. (US 2006/0273347 A1) and Imanishi (US 2013/0075751 A1) and Shibata et al. (US 2008/0149940 A1), as the closest prior arts of record, teach claimed heterojunction field-effect transistor as discussed above except the limitation of claim 5 regarding the second insulating film and specific method steps recited in claim 15.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829